Name: 2010/306/: Decision of the Representatives of the Governments of the Member States of 2Ã June 2010 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2010-06-03

 3.6.2010 EN Official Journal of the European Union L 137/3 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 2 June 2010 appointing a judge to the Court of Justice (2010/306/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Whereas: (1) Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union and as a result of the resignation of Mr Christiaan TIMMERMANS, a judge should be appointed to the Court of Justice for the remainder of the term of office of Mr Christiaan TIMMERMANS, which ends on 6 October 2012. (2) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given a favourable opinion on the suitability of Ms Alexandra PRECHAL to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Ms Alexandra PRECHAL is hereby appointed judge to the Court of Justice for the period from 10 June 2010 to 6 October 2012. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 2 June 2010. The President C. BASTARRECHE